DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a blend module” and  “an image generation module” in claim 15; “confidence identification module” in claim 16; “uncertainty identification module” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 1-20 of U.S. Patent No. 11087554 in view of Douady-Pleven et al. (US 20170347044 A1, hereinafter Douady-Pleven).

Claims 1-20 of Present Application 17397092 conflict claims 1-20, respectively of U.S Patent 11087554.

The following table below illustrates example of claim 1 of the present application compared against claim 1 of U.S Patent 11087554.

Present Application 17397092
U.S Patent 11087554
Claim 1, 
Claim 1,
A method for generating a composite image from first and second images, wherein at least a portion of at least one of the first image and second image is captured from a real scene: the first and second images each comprising a first region and a second region; the method comprising:
A method for generating an augmented reality image from first and second images, wherein at least a portion of at least one of the first and the second image is captured from a real scene, and wherein at least one of the first and the second image comprises an image of a virtual object, the method comprising: 
1) determining at least one blending factor value, for use in generating a first region of the composite image, based upon a similarity in one of the first and second images between a first value in the first region and a second value in the second region; wherein:
determining at least one blending factor value in a first region based upon a similarity between a first value in the first region and at least one second value in a second region, wherein in the second region a determination as to which of the first and second image to render in that region of the augmented reality image can be made

a) the first region of the composite image corresponds to the respective first regions of each of the first and second image;


b) a determination as to which of the first and second images to render can be made for a second region of the composite image; the second region of the composite image corresponds to the respective second regions of each of the first and second image; and

II) generating the composite image by combining, in the first region of the composite image, the first and second images using the at least one blending factor value.
generating an augmented reality image by combining, in the first region of the augmented reality image, the first and second images using the at least one blending factor value.


The table above shows the U.S Patent 11087554 does not explicitly teaches a) the first region of the composite image corresponds to the respective first regions of each of the first and second image; b) a determination as to which of the first and second images to render can be made for a second region of the composite image; the second region of the composite image corresponds to the respective second regions of each of the first and second image. However,
Douady-Pleven discloses:
a) the first region of the composite image corresponds to the respective first regions of each of the first and second image (Douady-Pleven, see at least par. [0313]); 
b) a determination as to which of the first and second images to render can be made for a second region of the composite image (Douady-Pleven, see at least par. [0318]);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method for generating the composition image using an blending factor to display image claim 1 of U.S Patent 11087554 with a) the first region of the composite image corresponds to the respective first regions of each of the first and second image; b) a determination as to which of the first and second images to render can be made for a second region of the composite image; the second region of the composite image corresponds to the respective second regions of each of the first and second image as provide by Douady-Pleven.  The modification provide an improved system and method to improve the performance of the image capture device and enhance image quality (Douady-Pleven, see par. [0035]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Douady-Pleven et al. (US 20170347044 A1, hereinafter Douady-Pleven) in view of Wu et al. (US 20110051005 A1, hereinafter Wu).
Regarding claim 1. Douady-Pleven discloses a method for generating a composite image from first and second images, wherein at least a portion of at least one of the first image and second image is captured from a real scene: the first and second images each comprising a first region and a second region (Douady-Pleven, see par. [0007], method for digital image and video processing. The method may include receiving, by an image signal processor, one or more input image signals from one or more image sensors. The method may include determining a mapping based on the one or more input image signals, wherein the mapping includes records that associate image portions of an output image with corresponding image portions of the one or more input image signals. The method may include sorting the records of the mapping according to an order of the corresponding image portions of the one or more input image signals. The method may include applying, by the image signal processor, image processing to image portions of the one or more input image signals to determine image portions of one or more processed images in the order. The method may include determining, by the image signal processor, the image portions of the output image based at least in part on the mapping and the corresponding image portions of the one or more processed images in the order.); the method comprising: 
I) determining at least one blending factor value, for use in generating a first region of the composite image (Douady-Pleven, see at least par. [031] portions from both the first input image and the second input image will be used to determine corresponding portions of the output image, with the mixing determined by the blending ratios associated with those portions.), 
the first region of the composite image corresponds to the respective first regions of each of the first and second image (Douady, see at least par. [0313], c_out is the portion of the output image, c_1 is a corresponding portion of a first input image, c_2 is corresponding portion of a second input image);
b) a determination as to which of the first and second images to render can be made for a second region of the composite image; the second region of the composite image corresponds to the respective second regions of each of the first and second image (Douady, see at least par. [0318] to determine corresponding portions of an output image (e.g., frame of output video). For example, the warp mapping may include records in the format shown in the memory map 1600 of FIG. 16. Because the records of the warp mapping have been sorted according to an order (e.g., a raster order) of portions of the input image(s), the appropriate record(s) for a portion of the processed image data that becomes available can be readily accessed to determine corresponding portions of the output image that will be updated based on the current portion of the processed image data. The data for the current portion(s) of the processed image data is then associated with the corresponding portion(s) of the output image specified by the warp mapping. In some implementations, the data for the current portion of the processed image data may be multiplied by a blend ratio associated with the current portion of the processed image data in the warp mapping.  Examiner notes portions comprises first portion (first region) and second portion (second region) and images comprises first image and second image); and 

II) generating the composite image by combining, in the first region of the composite image, the first and second images using the at least one blending factor value (Douady-Pleven, see at least par. [0312] Blend ratios associated with image portions (e. g. first portion and second portion) of an output image (e.g composition image) and corresponding image portions of the one or more input images (e.g., frames of input video) may be determined 1528 based in part on the stitching boundary. The value of a portion (e.g., a pixel of block of pixels) of an output image may be determined as a weighted sum of the values of corresponding portions of two or more input images. For example, output image portions may be determined using blend ratios).
Douady-Pleven does not explicitly teach based upon a similarity in one of the first and second images between a first value in the first region and a second value in the second region.  However, 
Wu discloses:
based upon a similarity in one of the first and second images between a first value in the first region and a second value in the second region (Wu, see at least par. [0014], A blending factor a for the blending may be determined based on a level of similarity between pixels of the current raw video frame r(n) 405 and motion compensated pixels of the previous video frame).
Both Douady-Pleven and Wu are directed to image processing apparatus and method for generating the composition image using an blending factor to display image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify image processing apparatus and method of Douady-Pleven, with the modification of the displayed image with based upon a similarity in one of the first and second images between a first value in the first region and a second value in the second region as provide by Wu.  The modification provide an improved system and method for displaying image to obtain a high-quality image by correcting pixels to exist within a frame image and reduce noise without sacrificing details of content in the frame (Wu, see par. [0003]).

Regarding claim 12.  Douady-Pleven in view of Wu further disclose wherein determining at least one blending factor value for the first region of the composite image is based upon a similarity between a colour value in the said first region and at least one corresponding colour value of each of the first image and the second image (Wu, see at least par. [0014], A blending factor for the blending may be determined based on a level of similarity between pixels of the current raw video frame and motion compensated pixels of the previous video frame.  Examiner notes the pixel has color).
Both Douady-Pleven and Wu are directed to image processing apparatus and method for generating the composition image using an blending factor to display image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify image processing apparatus and method of Douady-Pleven, with the modification of the displayed image with disclose wherein determining at least one blending factor value for the first region of the composite image is based upon a similarity between a colour value in the said first region and at least one corresponding colour value of each of the first image and the second image as provide by Wu.  The modification provide an improved system and method for displaying image to obtain a high-quality image by correcting pixels to exist within a frame image and reduce noise without sacrificing details of content in the frame (Wu, see par. [0003]).

Regarding claim 15,  Douady-Pleven discloses an image processing system for generating a composite image from first and second images, wherein at least a portion of at least one of the first image and second image is captured from a real scene: the first and second images each comprising a first region and a second region (Douady-Pleven, see abst, Systems and methods are disclosed for image signal processing); the image processing system comprising: 
I) a blend module (Douady-Pleven, see FIG. 5, “Blend Unit 570”) arranged to determine at least one blending factor value, for use in generating a first region of the composite image (Douady-Pleven, see at least par. [0313], portions from both the first input image and the second input image will be used to determine corresponding portions of the output image, with the mixing determined by the blending ratios associated with those portions.) 
a) the first region of the composite image corresponds to the respective first regions of each of the first and second image (Douady, see at least par. [0313], c_out is the portion of the output image, c_1 is a corresponding portion of a first input image, c_2 is corresponding portion of a second input image);; 
b) a determination as to which of the first and second images to render can be made for a second region of the composite image; the second region of the composite image corresponds to the respective second regions of each of the first and second image (Douady, see at least par. [0318] to determine corresponding portions of an output image (e.g., frame of output video). For example, the warp mapping may include records in the format shown in the memory map 1600 of FIG. 16. Because the records of the warp mapping have been sorted according to an order (e.g., a raster order) of portions of the input image(s), the appropriate record(s) for a portion of the processed image data that becomes available can be readily accessed to determine corresponding portions of the output Application/Control Number: 17/397,092 Page 12 Art Unit: 2612 image that will be updated based on the current portion of the processed image data. The data for the current portion(s) of the processed image data is then associated with the corresponding portion(s) of the output image specified by the warp mapping. In some implementations, the data for the current portion of the processed image data may be multiplied by a blend ratio associated with the current portion of the processed image data in the warp mapping. Examiner notes portions comprises first portion (first region) and second portion (second region) and images comprises first image and second image); and); and 
II) an image generation module (Douady, see FIG. 4 and par. [0101], the image signal processor 410) arranged to generate the composite image by combining, in the first region of the composite image, the first and second images using the at least one blending factor value (Douady-Pleven, see at least par. [0312] Blend ratios associated with image portions (e. g. first portion and second portion) of an output image (e.g composition image) and corresponding image portions of the one or more input images (e.g., frames of input video) may be determined 1528 based in part on the stitching boundary. The value of a portion (e.g., a pixel of block of pixels) of an output image may be determined as a weighted sum of the values of corresponding portions of two or more input images. For example, output image portions may be determined using blend ratios);
Douady-Pleven does not explicitly teach based upon a similarity in one of the first and second images between a first value in the first region and a second value in the second region. However, Wu discloses: 
based upon a similarity in one of the first and second images between a first value in the first region and a second value in the second region (Wu, see at least par. [0014], A blending factor a for the blending may be determined based on a level of similarity between pixels of the current raw video frame r(n) 405 and motion compensated pixels of the previous video frame).
Both Douady-Pleven and Wu are directed to image processing apparatus and method for generating the composition image using an blending factor to display image. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify image processing apparatus and method of Douady-Pleven, with the modification of the displayed image with based upon a similarity in one of the first and second images between a first value in the first region and a second value in the second region as provide by Wu. The modification provide an improved system and method for displaying image to obtain a high-quality image by correcting pixels to exist within a frame image and reduce noise without sacrificing details of content in the frame (Wu, see par. [0003]

Regarding claim 19.  Douady-Pleven in view of Wu further discloses wherein the image processing system is embodied in hardware on an integrated circuit (Douady-Pleven, see at least par. [0331] As used herein, the terms “integrated circuit,” “chip,” and “IC” are meant to refer to an electronic circuit manufactured by the patterned diffusion of trace elements into the surface of a thin substrate of semiconductor material. By way of non-limiting example, integrated circuits may include field programmable gate arrays (e.g., FPGAs), a programmable logic device (PLD), reconfigurable computer fabrics (RCFs), systems on a chip (SoC), application-specific integrated circuits (ASICs), and/or other types of integrated circuits.).

Regarding claim 20,  Douady-Pleven discloses a non-transitory computer readable storage medium having stored thereon computer readable instructions that , when executed at a computer system (Douady-Pleven, see at least par. [0075] In some implementations, the electronic storage unit 224 may include a system memory module that may store executable computer instructions that, when executed by the processor 222, perform various functionalities including those described herein. For example, the electronic storage unit 224 may be a non-transitory computer-readable storage medium, which may include executable instructions, and a processor, such as the processor 222 may execute the instruction to perform one or more, or portions of one or more, of the operations described herein. The electronic storage unit 224 may include storage memory for storing content (e.g., metadata, images, audio) captured by the image capture device 200) of claim 20 performs the same step of claim 1. Therefore, claim 20 is further rejected based on the same rationale as claim 1 set forth above and incorporated herein.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Douady-Pleven et al. (US 20170347044 A, hereinafter Douady-Pleven) in view of Wu et al. (US 20110051005 A1, hereinafter Wu) as apply to claim 1 above and further in view of HAN (US 20150207999 A1).
Regarding claim 2.  Douady-Pleven and Wu does not explicitly teach, but does not disclose wherein the first region of the composite image is an uncertainty region in which it is uncertain as to which of the first and second image to render in that region of the composite image.  However, 
HAN discloses:
 wherein the first region of the composite image is an uncertainty region in which it is uncertain as to which of the first and second image to render in that region of the composite image (HAN, see at least par. [0022], an imaging processor configured to obtain a first image from the first lens and a second image from the second lens, determine a region of interest (ROI) from the first image and a corresponding region from the second image, and generate a composite image by combining the first image and the second image based on the first MTF curve the second MTF curve, wherein the ROI and the corresponding region represent an identical object ).
Douady-Pleven, Wu and HAN are directed to image processing apparatus and method for generating the composition image using an blending factor to display image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify image processing apparatus and method of Douady-Pleven, with the modification of the displayed image with wherein the first region of the composite image is an uncertainty region in which it is uncertain as to which of the first and second image to render in that region of the composite image as provide by HAN.  The modification provide an improved system and method for displaying image allows users to enjoy various features, including digital image capturing and processing with a single mobile device that has high performance and high quality capturing and imaging functions (HAN, see par. [0007]).

Regarding claim 3.  Douady-Pleven in view of Wu and further in view of HAN further discloses wherein the second region of the composite image is a confidence region in which a confident determination as to which of the first and second image to render in that region of the composite image can be made (HAN, see at least par. [0016], The generating the composite image may include performing a blending process on pixels around a boundary of the remaining area of the first area and the second area.).  
Douady-Pleven, Wu and HAN are directed to image processing apparatus and method for generating the composition image using an blending factor to display image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify image processing apparatus and method of Douady-Pleven, with the modification of the displayed image with wherein the second region of the composite image is a confidence region in which a confident determination as to which of the first and second image to render in that region of the composite image can be made as provide by HAN.  The modification provide an improved system and method for displaying image to allow users to enjoy various features, including digital image capturing and processing with a single mobile device that has high performance and high quality capturing and imaging functions (HAN, see par. [0007]).

Regarding claim 4.  Douady-Pleven in view of Wu and further in view of HAN discloses:
wherein the first and second values are colour values (TAM, see at least par. [0078] When the first area 320 of the first image 300 is replaced with the substitute image 410 during a process of generating the composite image 400, boundary artifact 425 may occur between an external area of the first area 320 in the first image 300 and the substitute image 410. Specifically, the boundary phenomenon 425 wherein a pixel value distribution 415 of the substitute image 410 suddenly changes to a pixel value distribution 405 of the first image 300 may occur around a boundary of the external area of the first area 320 in the first image 300 and the substitute image 410.  Examiner notes pixel value equivalent with color value).
Douady-Pleven, Wu and HAN are directed to image processing apparatus and method for generating the composition image using an blending factor to display image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify image processing apparatus and method of Douady-Pleven, with the modification of the displayed image with wherein the first and second values are colour values as provide by HAN.  The modification provide an improved system and method for displaying image to allow users to enjoy various features, including digital image capturing and processing with a single mobile device that has high performance and high quality capturing and imaging functions (HAN, see par. [0007]).

Regarding claim 5.  Douady-Pleven in view of Wu and further in view of HAN further discloses further comprising: 
identifying the first region of the composite image; and identifying the second region of the composite image (HAN, see at least par. [0079] The processor 420 may identify a first region which is a partial region of the first raw image and a second region which is at least a partial region of the second raw image, based on a user input including information about objects selected from the first and second images to be included in a composite image.).
Douady-Pleven, Wu and HAN are directed to image processing apparatus and method for generating the composition image using an blending factor to display image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify image processing apparatus and method of Douady-Pleven, with the modification of the displayed image with identifying the first region of the composite image; and identifying the second region of the composite image as provide by HAN.  The modification provide an improved system and method for displaying image to allow users to enjoy various features, including digital image capturing and processing with a single mobile device that has high performance and high quality capturing and imaging functions (HAN, see par. [0007]).


Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Douady-Pleven et al. (US 20170347044 A, hereinafter Douady-Pleven) in view of Wu et al. (US 20110051005 A1, hereinafter Wu) as apply to claim 1 above and further in view of TAM et al. (US 20100080448 A1, hereinafter TAM).
Regarding claim 6.  Douady-Pleven in view of  Wu does not explicitly teach wherein the first image and the second image each have associated therewith a plurality of colour values and a corresponding plurality of depth values, wherein the method further comprises making said determination as to which of the first image and the second image to render based upon a depth value of the first image and the corresponding depth value of the second image in the second region.  However, 
TAM further discloses:
wherein the first image and the second image each have associated therewith a plurality of colour values and a corresponding plurality of depth values, wherein the method further comprises making said determination as to which of the first image and the second image to render based upon a depth value of the first image and the corresponding depth value of the second image in the second region (TAM, see at least pars. [0035], The GUI enables to store parameters and list of steps undergone in modifying the intensity values of the DM so that the same parameters and processing steps can be retrieved and applied to a range of frames with similar visual contents, such as with consecutive images in a video sequence that are located between scene cuts. In one embodiment of the GUI, four image windows provide the user with a view of the original color image, the original unadjusted depth map, a region visualization image (RVI) indicating the region(s) in the DM or the associated monoscopic color image that are selected for adjustment or modification of pixel intensities of the DM, and a modified depth map wherein pixel intensities, i.e. depth values, are modified in the selected regions so as to provide an enhanced 3D image.) 
Douady-Pleven, Wu and TAM are directed to image processing apparatus and method for generating the composition image using an blending factor to display image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify image processing apparatus and method of Douady-Pleven, with the modification of the displayed image with wherein the first image and the second image each have associated therewith a plurality of colour values and a corresponding plurality of depth values, wherein the method further comprises making said determination as to which of the first image and the second image to render based upon a depth value of the first image and the corresponding depth value of the second image in the second region as provide by TAM.  The modification provide an improved system and method for displaying image to increase visual impact and heighten the sense of presence for viewers. 3D-TV displays may also provide multiple stereoscopic views, offering motion parallax as well as stereoscopic information, (TAM, see par. [0003]).

Regarding claim 18.  Douady-Pleven in view of Wu does not explicitly teach wherein the first image and the second image each have associated therewith a plurality of colour values and a corresponding plurality of depth values, and wherein the first and second values are colour values.  However, 
TAM discloses:
wherein the first image and the second image each have associated therewith a plurality of colour values and a corresponding plurality of depth values, and wherein the first and second values are colour values (TAM, see at least pars. [0035], The GUI enables to store parameters and list of steps undergone in modifying the intensity values of the DM so that the same parameters and processing steps can be retrieved and applied to a range of frames with similar visual contents, such as with consecutive images in a video sequence that are located between scene cuts. In one embodiment of the GUI, four image windows provide the user with a view of the original color image, the original unadjusted depth map, a region visualization image (RVI) indicating the region(s) in the DM or the associated monoscopic color image that are selected for adjustment or modification of pixel intensities of the DM, and a modified depth map wherein pixel intensities, i.e. depth values, are modified in the selected regions so as to provide an enhanced 3D image.) 
Douady-Pleven, Wu and TAM are directed to image processing apparatus and method for generating the composition image using an blending factor to display image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify image processing apparatus and method of Douady-Pleven, with the modification of the displayed image with wherein the first image and the second image each have associated therewith a plurality of colour values and a corresponding plurality of depth values, wherein the method further comprises making said determination as to which of the first image and the second image to render based upon a depth value of the first image and the corresponding depth value of the second image in the second region as provide by TAM.  The modification provide an improved system and method for displaying image to increase visual impact and heighten the sense of presence for viewers. 3D-TV displays may also provide multiple stereoscopic views, offering motion parallax as well as stereoscopic information, (TAM, see par. [0003]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Douady-Pleven et al. (US 20170347044 A, hereinafter Douady-Pleven) in view of Wu et al. (US 20110051005 A1, hereinafter Wu), further in view of HAN (US 20150207999 A1) as applied claim 5 above and further in view of TAM et al. (US 20100080448 A1, hereinafter TAM).
Regarding claim 7.  Douady-Pleven in view of Wu and further in view of HAN does not explicitly teach wherein the first image and the second image each have associated therewith a plurality of colour values and a corresponding plurality of depth values, and wherein the first region is identified based upon at least one depth value associated with at least one of the first and the second image, the at least one depth value being derived from a depth value captured from the real scene.  However,
TAM discloses:
wherein the first image and the second image each have associated therewith a plurality of colour values and a corresponding plurality of depth values, and wherein the first region is identified based upon at least one depth value associated with at least one of the first and the second image, the at least one depth value being derived from a depth value captured from the real scene (TAM, see at least [0018] An aspect of the present invention further provides a method for modifying depth maps for 2D color images for enhancing 3D images rendered therewith, comprising: a) selecting a first color image from a video sequence of color images and obtaining a depth map associated therewith, wherein said video sequence includes at least a second color image corresponding to a different frame from a same scene and having a different depth map associated therewith; b) selecting a first pixel color in the first color image within a target region;).
Douady-Pleven, Wu, HAN and TAM are directed to image processing apparatus and method for generating the composition image using an blending factor to display image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify image processing apparatus and method of Douady-Pleven, with the modification of the displayed image with wherein the first image and the second image each have associated therewith a plurality of colour values and a corresponding plurality of depth values, and wherein the first region is identified based upon at least one depth value associated with at least one of the first and the second image, the at least one depth value being derived from a depth value captured from the real scene as provide by TAM.  The modification provide an improved system and method for displaying image to increase visual impact and heighten the sense of presence for viewers. 3D-TV displays may also provide multiple stereoscopic views, offering motion parallax as well as stereoscopic information, (TAM, see par. [0003]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Douady-Pleven et al. (US 20170347044 A, hereinafter Douady-Pleven) in view of Wu et al. (US 20110051005 A1, hereinafter Wu) as apply to claim 1 above and further in view of Yamada (US 20100061658 A1).
Regarding claim 8.  Douady-Pleven in view of Wu does not teach further comprising generating at least one initial blending factor value in a second region based upon said determination and wherein generating the composite image further comprises combining a corresponding colour value of the first image and a corresponding colour value of the second image in the second region using the at least one initial blending factor value.  However, 
Yamada discloses:
 further comprising generating at least one initial blending factor value in a second region based upon said determination and wherein generating the composite image further comprises combining a corresponding colour value of the first image and a corresponding colour value of the second image in the second region using the at least one initial blending factor value (Yamada, see at least [0060] More particularly, the puppy represented in the foreground object image shown in FIG. 2 has a long coat of fur, with the fur portions being the boundary with background region. For this reason, pixels near the boundary between the foreground object image and the background image contain mixed colors from both the fur of the puppy in the foreground object region and the background image. Thus, in many cases the transparency .alpha. takes a value such that 0&lt;.alpha.&lt;1 for pixels near the boundary. Consequently, among the blend ratios for the pixels at the boundary regions in the input image, the transparency .alpha. can be taken to be the blend ratio of color in the foreground object image.).
Douady-Pleven, Wu and Yamada are directed to image processing apparatus and method for generating the composition image using an blending factor to display image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify image processing apparatus and method of Douady-Pleven, with the modification of the displayed image with further comprising generating at least one initial blending factor value in a second region based upon said determination and wherein generating the composite image further comprises combining a corresponding colour value of the first image and a corresponding colour value of the second image in the second region using the at least one initial blending factor value as provide by Yamada.  The modification provide an improved system and method for displaying image to perform matting using only observed color information at real-time speed and to easily generate a high-quality trimap image (i.e., 3-value image) from a binary mask image, while in addition, it becomes possible to easily generate an accurate alpha mask image by alpha matting the generated 3-value image. (Yamada, see par. [0027]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Douady-Pleven et al. (US 20170347044 A, hereinafter Douady-Pleven) in view of Wu et al. (US 20110051005 A1, hereinafter Wu), further in view of HAN (US 20150207999 A1) as applied claim 3 above, further in view of Yang et al. (US 20150091900 A1, Yang) and further in view of Hong (US 20140169666 A1).
Regarding claim 9.  Douady-Pleven in view of Wu and further in view of HAN does not explicitly teach further comprising identifying the confidence region, wherein identifying the confidence region comprises categorising portions of the confidence region as first confidence regions or second confidence regions, wherein: first confidence regions are confidence regions in which a colour value of the first image is to be rendered in the corresponding region of the composite image; and second confidence regions are confidence regions in which a colour value of the second image is to be rendered in the corresponding region of the composite image. However, 
Yang discloses:
further comprising identifying the confidence region, wherein identifying the confidence region comprises categorising portions of the confidence region as first confidence regions or second confidence regions (Yang, see par. [0042], an object detection technique is used to identify the presence of a specific type of object (e.g. a face)…  categorizes pixels and/or blocks of pixels as being either part of the detected (foreground) object, part of the background, or of unknown region. A trimap can be utilized to generate an alpha matte. An alpha matte .alpha..sub.z can be determined by modeling and observed image I.sub.z as a convex combination of a foreground image F.sub.z and a background image B.sub.z:), 

Douady-Pleven, Wu, HAN and Yang are directed to image processing apparatus and method for generating the composition image using an blending factor to display image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify image processing apparatus and method of Douady-Pleven, with the modification of the displayed image with further comprising generating at least one initial blending factor value in a second region based upon said determination and wherein generating the composite image further comprises combining a corresponding colour value of the first image and a corresponding colour value of the second image in the second region using the at least one initial blending factor value as provide by Yang.  The modification provide an improved system and method for displaying image to correct distortion on image by using depth map; and improve the quality of the image (Yang, see par. [0060]).
Douady-Pleven in view of Wu, further in view of HAN and further in view of Yang does not explicitly teach wherein: first confidence regions are confidence regions in which a colour value of the first image is to be rendered in the corresponding region of the composite image; and second confidence regions are confidence regions in which a colour value of the second image is to be rendered in the corresponding region of the composite image.  However, 
Hong discloses:
wherein: first confidence regions are confidence regions in which a colour value of the first image is to be rendered in the corresponding region of the composite image; and second confidence regions are confidence regions in which a colour value of the second image is to be rendered in the corresponding region of the composite image (Hong, see at least par. 0012] As described above, when combining a background image with a foreground image to create a blended image, it may be desirable to make certain portions of the foreground image appear relatively more transparent or opaque with respect to other portions of the foreground image. For example, it may be aesthetically preferable to make the most important features of the foreground image more opaque to convey a clear picture of the foreground, while making less-important areas of the foreground image more transparent to show the background image.)
Douady-Pleven, Wu, HAN, Yang and Hong are directed to image processing apparatus and method for generating the composition image using an blending factor to display image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify image processing apparatus and method of Douady-Pleven, with the modification of the displayed image with wherein: first confidence regions are confidence regions in which a colour value of the first image is to be rendered in the corresponding region of the composite image; and second confidence regions are confidence regions in which a colour value of the second image is to be rendered in the corresponding region of the composite image provide by Hong.  The modification provide an improved system and method for displaying image to increasingly complex image processing products that useful, for example, in a video conferencing application that combines a first video image of participants from a remote site with a second video image of presentation materials to create a single video image depicting the participants at the remote site in the background and the shared presentation materials in the foreground (Hong, see par. [0001]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Douady-Pleven et al. (US 20170347044 A, hereinafter Douady-Pleven) in view of Wu et al. (US 20110051005 A1, hereinafter Wu) as apply to claim 1 above and further in view of Fujii et al. (US 20150205501 A1, hereinafter Fujii).
Regarding claim 10.  Douady-Pleven in view of Wu does not explicitly teach wherein determining the at least one blending factor value is further based upon the distance between the position of the first value and the position of the second value.  However,
Fujii discloses:
 wherein determining the at least one blending factor value is further based upon the distance between the position of the first value and the position of the second value (Fujii, see at least par. [0247], The image processing device according to (28), [0248] wherein a mixing ratio alpha of a foreground component of each pixel in the alpha mat image is a ratio in which a ratio of a shortest distance of a foreground to a sum of the shortest distance of the foreground and a shortest distance of a background is subtracted from 1).
Douady-Pleven, Wu, and Fujii are directed to image processing apparatus and method for generating the composition image using an blending factor to display image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify image processing apparatus and method of Douady-Pleven, with the modification of the displayed image with wherein determining the at least one blending factor value is further based upon the distance between the position of the first value and the position of the second value provide by Fujii.  The modification provide an image processing device in which a foreground object image including an object can be accurately cut out from an input image, by causing an object which is desired to be cut out accurately, and be easily designated using an intuitive operation method (Fujii, see par. [0008]).

Claims 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Douady-Pleven et al. (US 20170347044 A, hereinafter Douady-Pleven) in view of Wu et al. (US 20110051005 A1, hereinafter Wu), as apply claims 1 and 15 above and further in view of Sandberg (US 20120075341 A1).
Regarding claim 13.  Douady-Pleven in view of Wu does not explicitly teach further comprising performing an erosion operation on the second region of the composite image, wherein the erosion operation is configured to re-categorise at least one portion of the second region of the composite image as forming a part of a first region of the composite image.  However, 
Sandberg discloses:
further comprising performing an erosion operation on the second region of the composite image, wherein the erosion operation is configured to re-categorise at least one portion of the second region of the composite image as forming a part of a first region of the composite image (Sandberg, see at least par. [0037], “The point(s) of interest or item(s) of virtual information may be marked on a display by a graphical element(s) (e.g., an icon(s), pictogram(s), etc.). Additionally, the point(s) of interest may correspond to one or more real world objects captured by a media capturing device (e.g., camera module 36) in which the real world objects may be located substantially or approximately along a line. In one embodiment, real world objects captured by a device that are located in a particular direction within a particular threshold (e.g., .+-.5 degrees) of a line may be considered to be located along the line. As such, the points of interest associated with these real world objects may be considered to be arranged’).
Douady-Pleven, Wu and Sandberg are directed to image processing apparatus and method for generating the composition image using an blending factor to display image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify image processing apparatus and method of Douady-Pleven, with the modification of the displayed image with further comprising performing an erosion operation on the second region of the composite image, wherein the erosion operation is configured to re-categorise at least one portion of the second region of the composite image as forming a part of a first region of the composite image as provide by Sandberg.  The modification provide an improved system and method for displaying image to provide an efficient and reliable mechanism that enables points of interest situated substantially along a straight line to be displayed and accessible via a communication device in an augmented reality environment (Sandberg, see par. [0012]).

Regarding claim 14.  Douady-Pleven in view of Wu and further in view of Sandberg further discloses:
wherein the first image is a captured image of a real scene (Sandberg, see at least par. [0058], “the camera module 36 may provide live image data to the display 85”)  and the second image is an image of a virtual object (Sandberg, see at least par. [0064], “The points of interest may be one or more virtual objects (e.g., icons, pictograms, images, or the like)’).
Douady-Pleven, Wu and Sandberg are directed to image processing apparatus and method for generating the composition image using an blending factor to display image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify image processing apparatus and method of Douady-Pleven, with the modification of the displayed image with wherein the first image is a captured image of a real scene and the second image is an image of a virtual object as provide by Sandberg.  The modification provide an improved system and method for displaying image to provide an efficient and reliable mechanism that enables points of interest situated substantially along a straight line to be displayed and accessible via a communication device in an augmented reality environment (Sandberg, see par. [0012]).

Regarding claim 16. Douady-Pleven in view of Wu does not explicitly teach wherein the second region of the composite image is a confidence region in which a confident determination as to which of the first and second image to render in that region of the composite image can be made, and wherein the image processing system further comprises a confidence identification module arranged to identify the confidence region.  However, 
Sandburg discloses:
wherein the second region of the composite image is a confidence region in which a confident determination as to which of the first and second image to render in that region of the composite image can be made, and wherein the image processing system further comprises a confidence identification module arranged to identify the confidence region (Sandberg, see at least par. [0075], “ The AR grouping module 78 arranged the provision of display of the points of interest in a way that each of the points of interest may be displayed and accessible even though the points of interest correspond to real world objects that are substantially or approximately located along a line. In this regard, the points of interest of an example embodiment are not hidden or blocked and as such problems exhibited by the conventional approaches are alleviated’).
Douady-Pleven, Wu and Sandberg are directed to image processing apparatus and method for generating the composition image using an blending factor to display image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify image processing apparatus and method of Douady-Pleven, with the modification of the displayed image with wherein the second region of the composite image is a confidence region in which a confident determination as to which of the first and second image to render in that region of the composite image can be made, and wherein the image processing system further comprises a confidence identification module arranged to identify the confidence region as provide by Sandberg.  The modification provide an improved system and method for displaying image to provide an efficient and reliable mechanism that enables points of interest situated substantially along a straight line to be displayed and accessible via a communication device in an augmented reality environment (Sandberg, see par. [0012]).

Regarding claim 17.  Douady-Pleven, Wu and further in view of Sandburg further discloses:
wherein the first region of the composite image is an uncertainty region in which it is uncertain as to which of the first and second image to render in that region of the composite image, and wherein the image processing system further comprises an uncertainty identification module arranged to identify the uncertainty region (Sandberg, see at least par. [0074], “The corresponding portion of the image 41 may relate to the area in which the points of interest are approximately arranged along a virtual line corresponding to a line in which the real world objects are located. The visible indicia 19 may include information associated with the points of interest).
Douady-Pleven, Wu and Sandberg are directed to image processing apparatus and method for generating the composition image using an blending factor to display image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify image processing apparatus and method of Douady-Pleven, with the modification of the displayed image with wherein the first region of the composite image is an uncertainty region in which it is uncertain as to which of the first and second image to render in that region of the composite image, and wherein the image processing system further comprises an uncertainty identification module arranged to identify the uncertainty regions provide by Sandberg.  The modification provide an improved system and method for displaying image to provide an efficient and reliable mechanism that enables points of interest situated substantially along a straight line to be displayed and accessible via a communication device in an augmented reality environment (Sandberg, see par. [0012]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE M TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM THANH T TRAN/Examiner, Art Unit 2616                                                                                                                                                                                                        

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616